Title: From James Madison to Maurice Rogers, 11 July 1806
From: Madison, James
To: Rogers, Maurice



Sir,
Department of State, July 11. 1806.

The information given you by Mr. Stoughton respecting the cause of Mr. Hill’s bad reception at Havana is inaccurate, as the latter was furnished with a letter to the Governor.  To the proposal of introducing you to the Govr. of St. Iago, several objections occur.  It would be disrespectful to the Governor of the Island to address an officer subordinate to him upon a subject within his competency; and the benefit to be expected from such a condescention could scarecely be compared with it.
As this may perhaps be the last line you will receive from me previously to your departure, I cannot make a better use of it than to press your particular vigilance to the detection of the Slave trade, as enjoined in one of the standing instructions, with which you have been furnished.  I am &c.

James Madison

